DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 10/31/2018. Claims 1-15 are currently pending.

Allowable Subject Matter
3.	Claims 1-15 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The first prior art Baca et al. (US 2017/0118590) teaches a system that has a tracking module for tracking first mobile geo-fence corresponding to a mobile device. A detection module detects intersection of the first mobile geo-fence with second geo-fence. A data transmission module provides data to the mobile device based on data sharing policy. A registration module receives registration of the first mobile geo-fence, where the registration includes geo-fence parameters. A data storage module receives data from the mobile device, and communicates the data to an electronic medical records database for storage (See, for example, Baca: abstract; ¶¶ [0014]-[0026]; FIGS. 1-9).
	The next closest prior art is Soon-Shiong et al. (US 2016/0063189) teaches a system for mobile carrier-centric data record custodians is provided and includes cellular network interfaces that transmit and receive wireless communication over a cellular network, an electronic medical record (EMR) database that stores EMRs, and a mobile account management server coupled with the cellular network interfaces Soon-Shiong: abstract; ¶¶ [0013]-[0019]; FIGS. 1-8).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “creating, by a plurality of radio emitting devices each comprising a processor and transceiver, a geo-fence within a space, each radio emitting device capable of communicating with neighboring radio emitting devices in the plurality and capable of communicating with aggregators in communication with a central server computer over a network; determining, by a subset of the plurality of radio emitting devices, a location of a patient device executing a patient application for the space when the patient device is moved past the geo-fence and into the space, the determined location relative to the subset of the radio emitting devices, each radio emitting device in the subset transitioning from a sleep state to an active state when the patient device moves within a predetermined distance from the subset of the radio emitting devices; and executing, by the central server computer upon breaking the geo-fence initiated by a patient using the patient device, automatic check-in logic, the automatic check-in logic comprising: i) relaying the patient's unique ID to a scheduling system at the determined location to perform real time check-in, ii) facilitating determination of the patient’s identity based on a composite data structure having a data component that is locally encrypted by the patient application and stored on the central server computer, iii) sending event based contextual information including the determined patient’s identity to an integrated healthcare Administrator system, the healthcare Administrator system informs personnel of the determined location, iv) sending EMR information to the patient device for verification, the EMR information comprises a plurality of RecordSets pertaining to the patient proportionally necessary to support authorized use by the patient application, v) applying, by the patient device, a patient key to the plurality of received RecordSets to determine authorized use, and vi) determining authorized use to the received RecordSets via decryption,” as recited in independent claim 1; “requesting, by a patient application, for a respective portion of a plurality of RecordSets relating to the patient based on a plurality of pseudonymous cipher-based identifiers; receiving, from the central server computer, a respective portion of the plurality of RecordSets relating to the patient based on the plurality of pseudonymous cipher-based identifiers; applying, by the patient application, a patient key to the received portion of RecordSets to determine authorized use; and accessing the received portion of RecordSets when authorized use is determined via decryption,” as recited in independent claim 4; and “a processor; a transceiver for communicating with other radio emitting devices and for communicating with an aggregator in communication with a central server computer over a network; and a storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: radio emitting device communicating logic executed by the processor for communicating with a plurality of radio emitting devices to create a geo-fence within a space and for facilitating determination of a location of a patient device by the radio emitting device and a subset of the plurality of radio emitting devices, the patient device executing a patient application for the facilitating determination of the location occurring when the patient device is moved past the geo- fence and into the space, the determined location relative to the radio emitting device, the radio emitting device transitioning from a sleep state to an active state when the patient device moves within a predetermined distance from the subset of the radio emitting devices, the central server computer, upon breaking the geo-fence initiated by a patient using the patient device, executing automatic check-in logic, the automatic check-in logic comprising: i) relaying the patient's unique ID to a scheduling system at the determined location to perform real time check-in, ii) facilitating determination of the patient’s identity based on a composite data structure having a data component that is locally encrypted by the patient application and stored on the central server computer, iii) sending event based contextual information including the determined patient’s identity to an integrated healthcare Administrator system, the healthcare Administrator system informs personnel of the determined location, iv) sending EMR information to the patient device for verification, the EMR information comprises a plurality of RecordSets pertaining to the patient proportionally necessary to support authorized use by the patient application, v) applying, by the patient device, a patient key to the plurality of received RecordSets to determine authorized use, and vi) determining authorized use to the received RecordSets via decryption,” as recited in independent claim 9.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686